DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, 6, 8-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (U.S. 2020/0130706), hereinafter Rakshit, in view of Gordon et al. (U.S. 2018/0032997), hereinafter Gordon.
With respect to Claim 1, Rakshit teaches a method for recommending, by an artificial intelligence based mobile terminal, food based on an artificial intelligence based user status (¶ [0031], “driver 224 may like to listen to a particular genre of music (e.g., Rock music) to wake up when feeling drowsy and may dislike coffee as a pick-me-up and prefer a carbonated soft drink with high levels of caffeine instead.”), the method comprising: 
obtaining at least one use information from the mobile terminal and an external terminal connected to the mobile terminal (¶ [0034], “For example, driver 224 may ignore a recommendation by virtual driving companion 218 to pull over and rest after virtual driving companion 218 detected that blood pressure and heart rate levels of driver 224 have increased above defined threshold levels”, and ¶ [0049], “the virtual driving companion may determine that John is driving along a route he typically takes to a particular location”);
applying the use information to model that has been previously learned (¶ [0028], “Virtual driving companion 218 utilizes machine learning component 220 to analyze, classify, and learn collected data regarding the driver of the vehicle.”)
determining a user status of a user based on an output value of the first model (¶ [0056], “further, the driver may input the kinds of snacks and beverages that the driver wants when drowsy so that the virtual driving companion can map directions to an establishment that sells those types of snacks and beverages upon detection of drowsiness.”); 
and determining a preferred food of the user based on user status information of the user (¶ [0031], “driver 224 may like to listen to a particular genre of music (e.g., Rock music) to wake up when feeling drowsy and may dislike coffee as a pick-me-up and prefer a carbonated soft drink with high levels of caffeine instead.”) 
wherein the user status includes at least one of an emotional condition or a healthy condition (¶ [0034], “Furthermore, the driver can pair smart devices, such as smart watches, exercise monitors, and the like, to the vehicle for communication with the virtual driving companion. These paired smart devices can provide driver biometric information to the virtual driving companion. For example, information from a smart watch may indicate a significant change in heart rate or body temperature of the driver.)
Rakshit fails to explicitly teach the model is an artificial neural network (ANN) model.
Gordon teaches the model is an artificial neural network (ANN) model (¶ [1671], “The methods which may be employed to identify user behavior patterns may include, but are not limited to, machine learning, decision tree learning, cluster analysis, an artificial neural network, data mining, sequence mining, a Bayesian network, and/or any other method of identifying a pattern.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to use an artificial neural network model in the system of Rakshit as taught by Gordon as ANN model are a machine learning model used to detect patterns and would be useful to implement the invention of Rakshit.

With respect to Claim 2, Rakshit in view of Gordon teaches the method of claim 1,  Rakshit teaches wherein the first ANN model is an ANN model that is supervised learned by applying the use information as learning data, wherein the use information includes at least one of image information including the user (¶ [0074], “in addition, the data processing system may utilize a facial recognition component to automatically identify the driver of the vehicle.”), location information of the mobile terminal (¶ [0049], “the virtual driving companion may determine that John is driving along a route he typically takes to a particular location”), hash tag information, previously input information about the user (¶ [0056], “further, the driver may input the kinds of snacks and beverages that the driver wants when drowsy so that the virtual driving companion can map directions to an establishment that sells those types of snacks and beverages upon detection of drowsiness”), information on music play history, body state information related to health of the user (¶ [0032], “For example, medical history 232 may include history of heart disease and heart surgery, prescriptions, history of epileptic seizures, history of diabetes, history of high blood pressure, or the like.”), facial recognition information of the user of an image (¶ [0074], “in addition, the data processing system may utilize a facial recognition component to automatically identify the driver of the vehicle.”), or history information about a past user status of the user (¶ [0078], “virtual driving companion is also configured to monitor what is happening with the driver in real-time and detect what that driver needs based on the collected real-time information and historic information of the user.”)

With respect to Claim 5, Rakshit in view of Gordon teaches the method of claim 1, Rakshit teaches wherein the preferred food includes at least one of a preferred cooking, a preferred drink, or a combination of the preferred cooking and the preferred drink (¶ [0056], Further, the driver may input the kinds of snacks and beverages that the driver wants when drowsy so that the virtual driving companion can map directions to an establishment that sells those types of snacks and beverages upon detection of drowsiness.)

With respect to Claim 6, Rakshit in view of Gordon teaches the method of claim 5, Rakshit teaches wherein the preferred cooking is a cooking that is classified as being taken at the same time as the preferred drink based on web crawling information or past history information of the user (¶ [0050], Furthermore, the virtual driving companion may invoke a reminder component that stores reminders to be used during subsequent trips. For example, the virtual driving component may ask, “Is there anything you want me to remember for you on subsequent trips that are the same or similar to this trip?”)

With respect to Claim 8, Rakshit in view of Gordon teaches the method of claim 1, Rakshit teaches the first ANN model is stored in a network, wherein the applying of the use information to the first ANN model comprises:  62transmitting the use information to the network; and obtaining a result of applying the use information received from the network to the first ANN model (¶ [0069], Server 306 may provide information and/or services to vehicle 302. Vehicle 302 is a client of server 306. In addition, server 306 may collect and track information received from vehicle 302. Server 306 may be, for example, server 104 in FIG. 1. In addition, server 306 may represent a plurality of server computers connected to network 304.)

With respect to Claim 9, Rakshit in view of Gordon in view of Jeong teaches the method of claim 4, Rakshit teaches wherein the second ANN model is stored in the network, wherein the applying of the stored food information and the user status information to the second ANN model comprises: transmitting the stored food information to the network; and obtaining a result of applying the stored food information and the user status information received from the network to the second ANN model (¶ [0011], “The computer readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network,”)

With respect to claim 10, Rakshit teaches a method for recommending, by an artificial intelligence based first device, food based on an artificial intelligence based user status, the method comprising: 
receiving information on a user status of a user from a second device connected to the first device (¶ [0058], “Further, the virtual driving companion may know the driver's medical history and detect, via coupled biometric devices, low blood sugar levels and say “John, you need to eat a piece of fruit, especially if you've recently taken your insulin” or if high blood sugar levels are detected say “John, you need to take your insulin.” Furthermore, the virtual driving companion may detect driver dehydration and say, “John, drink some water, I detect a half full bottle of water in the cup holder” or “John, exit here and get some water, you need it.””); and 
determining a preferred food of the user based on the user status (¶ [0031], “driver 224 may like to listen to a particular genre of music (e.g., Rock music) to wake up when feeling drowsy and may dislike coffee as a pick-me-up and prefer a carbonated soft drink with high levels of caffeine instead.”)  
Rakshit fails to teach that the first device is a kitchen applicance, and the second device is a mobile terminal.
Gordon teaches first device is a kitchen applicance, and the second device is a mobile terminal (¶ [0319], “For example, in various embodiments, the other devices may include mobile phones, tablet computers, desktop computers, set-top boxes, televisions, appliances, networked servers, billboards, in-store displays, and/or any other type of device.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the device of Rakshit into other devices as taught by the system of Gordon to improve the industrial applicability in the system of Rakshit by allowing it to work with more devices.

With respect to Claim 11, Rakshit in view of Gordon teaches the method of claim 10, Rakshit teaches wherein the information on the user status is information generated based on an output value of a first model by obtaining at least one use information from the mobile terminal and an external terminal connected to the mobile terminal and applying the use information to the first model that has been previously learned (¶ [0056], “further, the driver may input the kinds of snacks and beverages that the driver wants when drowsy so that the virtual driving companion can map directions to an establishment that sells those types of snacks and beverages upon detection of drowsiness.”);
Rakshit fails to explicitly teach the model is an artificial neural network (ANN) model.
Gordon teaches the model is an artificial neural network (ANN) model (¶ [1671], “The methods which may be employed to identify user behavior patterns may include, but are not limited to, machine learning, decision tree learning, cluster analysis, an artificial neural network, data mining, sequence mining, a Bayesian network, and/or any other method of identifying a pattern.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to use an artificial neural network model in the system of Rakshit as taught by Gordon as ANN model are a machine learning model used to detect patterns and would be useful to implement the invention of Rakshit.

With respect to Claim 12, Rakshit in view of Gordon teaches the method of claim 10, wherein the use information includes at least one of image information including the user, (¶ [0074], “in addition, the data processing system may utilize a facial recognition component to automatically identify the driver of the vehicle”), location information of the mobile terminal (¶ [0049], “the virtual driving companion may determine that John is driving along a route he typically takes to a particular location”), hash tag 63information, previously input information about the user (¶ [0056], “further, the driver may input the kinds of snacks and beverages that the driver wants when drowsy so that the virtual driving companion can map directions to an establishment that sells those types of snacks and beverages upon detection of drowsiness”), information on music play history, body state information related to health of the user (¶ [0032], “For example, medical history 232 may include history of heart disease and heart surgery, prescriptions, history of epileptic seizures, history of diabetes, history of high blood pressure, or the like”), facial recognition information of the user of an image (¶ [0074], “in addition, the data processing system may utilize a facial recognition component to automatically identify the driver of the vehicle”), or history information about a past user status of the user (¶ [0078], “virtual driving companion is also configured to monitor what is happening with the driver in real-time and detect what that driver needs based on the collected real-time information and historic information of the user.”)

With respect to claim 15, Rakshit in view of Gordon teaches the method of claim 13, Rakshit teaches wherein the preferred food includes at least one of a preferred cooking, a preferred drink, or a combination of the preferred cooking and the preferred drink (¶ [0056], Further, the driver may input the kinds of snacks and beverages that the driver wants when drowsy so that the virtual driving companion can map directions to an establishment that sells those types of snacks and beverages upon detection of drowsiness.)

With respect to claim 16, Rakshit in view of Gordon teaches the method of claim 13, Rakshit teaches further comprising: displaying the information about the preferred food on a display unit of the kitchen appliance (¶ [0050], Furthermore, the virtual driving companion may invoke a reminder component that stores reminders to be used during subsequent trips. For example, the virtual driving component may ask, “Is there anything you want me to remember for you on subsequent trips that are the same or similar to this trip?”)

Claim 17 is the device that corresponds with the method of Claim 1, and is rejected accordingly.

Claim(s) 3, 4, 7, 13, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (U.S. 2020/0130706), hereinafter Rakshit, in view of Gordon et al. (U.S. 2018/0032997), hereinafter Gordon, in view of Jeong et al. (U.S. 2014/0193783), hereinafter Jeong.
With respect to claim 3, Rakshit in view of Gordon teaches the method of claim 1, however fails to teach the determining of the preferred food comprises: receiving stored food information of a kitchen appliance from a network; applying the stored food information and the user status information to a second ANN 61model; and determining the preferred food that is able to be set from the stored food based on an output value of the second ANN model.  
Jeong teaches the determining of the preferred food comprises: receiving stored food information of a kitchen appliance from a network; applying the stored food information and the user status information to a second ANN 61model; and determining the preferred food that is able to be set from the stored food based on an output value of the second ANN model (¶ [0038], “In another aspect of the present invention, there is provided a method for providing a meal plan using a refrigerator, the method comprising: receiving information on food materials stored in a refrigerator; receiving and storing personal information related to a user's health status, the personal information input from a user, or transmitted from a personal information server provided at a medical institution or an examination institution; sorting the stored food materials into food materials which should not be taken, and food materials which are recommended, based on the stored personal information; generating a meal plan including a plurality of alternative dishes, using the rest food materials except for the food materials which should not be taken; correcting the generated meal plan, such that at least one dish using the food materials which are recommended is included; and providing the corrected meal plan.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to make suggestions based on things that the user already has in the system of Rakshit as taught by Jeong to improve the abilities of the device to make suggestions to the user.

With respect to Claim 4, Rakshit in view of Gordon in view of Jeong teaches the method of claim 3, Jeong teaches wherein the second ANN model is an ANN model that is supervised learned by setting the user status information and the stored food information as input layer learning data and setting information about the preferred food as output layer learning data, wherein the information on the preferred food includes at least one of image information or recipe information about the preferred food  (¶ [0038], “In another aspect of the present invention, there is provided a method for providing a meal plan using a refrigerator, the method comprising: receiving information on food materials stored in a refrigerator; receiving and storing personal information related to a user's health status, the personal information input from a user, or transmitted from a personal information server provided at a medical institution or an examination institution; sorting the stored food materials into food materials which should not be taken, and food materials which are recommended, based on the stored personal information; generating a meal plan including a plurality of alternative dishes, using the rest food materials except for the food materials which should not be taken; correcting the generated meal plan, such that at least one dish using the food materials which are recommended is included; and providing the corrected meal plan.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to make suggestions based on things that the user already has in the system of Rakshit as taught by Jeong to improve the abilities of the device to make suggestions to the user.

With respect to Claim 7,  Rakshit in view of Gordon in view of Jeong teaches the method of claim 4, Rakshit teaches further comprising: displaying the information about the preferred food on a display unit of the mobile terminal (¶ [0076], “The data processing system may notify the driver using, for example, an audio system and/or a display system of the vehicle.”)

With respect to Claim 13. Rakshit in view of Gordon teaches the method of claim 10, but fails to teach wherein the determining of the preferred food comprises: obtaining stored food information of the kitchen appliance through an image acquisition unit; applying the stored food information to a second ANN model; and determining the preferred food that is able to be set from the stored food based on an output value of the second ANN model.  
Jeong teaches wherein the determining of the preferred food comprises: obtaining stored food information of the kitchen appliance through an image acquisition unit; applying the stored food information to a second ANN model; and determining the preferred food that is able to be set from the stored food based on an output value of the second ANN model (¶ [0038], “In another aspect of the present invention, there is provided a method for providing a meal plan using a refrigerator, the method comprising: receiving information on food materials stored in a refrigerator; receiving and storing personal information related to a user's health status, the personal information input from a user, or transmitted from a personal information server provided at a medical institution or an examination institution; sorting the stored food materials into food materials which should not be taken, and food materials which are recommended, based on the stored personal information; generating a meal plan including a plurality of alternative dishes, using the rest food materials except for the food materials which should not be taken; correcting the generated meal plan, such that at least one dish using the food materials which are recommended is included; and providing the corrected meal plan.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to make suggestions based on things that the user already has in the system of Rakshit as taught by Jeong to improve the abilities of the device to make suggestions to the user.

With respect to claim 14,  Rakshit in view of Gordon in view of Jeong teaches the method of claim 13, Jeong teaches wherein the second ANN model is an ANN model that is supervised learned by selling the user status information and the stored food information as input layer learning data and setting information about the preferred food as output layer learning data, wherein information on the preferred food includes at least one of image information or recipe information about the preferred food.  (¶ [0038], “In another aspect of the present invention, there is provided a method for providing a meal plan using a refrigerator, the method comprising: receiving information on food materials stored in a refrigerator; receiving and storing personal information related to a user's health status, the personal information input from a user, or transmitted from a personal information server provided at a medical institution or an examination institution; sorting the stored food materials into food materials which should not be taken, and food materials which are recommended, based on the stored personal information; generating a meal plan including a plurality of alternative dishes, using the rest food materials except for the food materials which should not be taken; correcting the generated meal plan, such that at least one dish using the food materials which are recommended is included; and providing the corrected meal plan.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to make suggestions based on things that the user already has in the system of Rakshit as taught by Jeong to improve the abilities of the device to make suggestions to the user.

Claim 18 is the device that corresponds with the method of Claim 3, and is rejected accordingly.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (U.S. 2020/0130706), hereinafter Rakshit, in view of Gordon et al. (U.S. 2018/0032997), hereinafter Gordon, in view of Jeong et al. (U.S. 2014/0193783), hereinafter Jeong, in view of Nguyen et al. (U.S. 2014/0341141), hereinafter Nguyen
With respect to Claim 19. Rakshit in view of Gordon in view of Jeong teaches the food recommendation device of claim 17, however fails to teach wherein the processor is configured to receive, through the transceiver, the use information of the external terminal from the external terminal via an MTC physical uplink shared channel (MPUSCH) and/or an MTC physical uplink control channel (MPUCCH), that are physical resources provided through massive machine-type communication (mMTC) service.
Nguyen teaches wherein the processor is configured to receive, through the transceiver, the use information of the external terminal from the external terminal via an MTC physical uplink shared channel (MPUSCH) and/or an MTC physical uplink control channel (MPUCCH), that are physical resources provided through massive machine-type communication (mMTC) service (¶ [0087],  “Also, on the 1.4 MHz BW, and within the subframes allocated to MTC traffic, the LTE RAN 300 reserves a fixed MTC control region nominal of three OFDM symbols for both transmitting the MTC Physical Downlink Control Channel (mPDCCH) and the MTC Physical Hybrid-ARQ Indicator Channel (mPHICH). The mPDCCH is used for downlink control information, mainly scheduling decisions, and is required for the reception of a MTC data channel (mPDSCH). It is also used for scheduling grant enabling transmission on an MTC uplink data channel (mPUSCH). The mPHICH is used or providing the MTC device 100 with information regarding whether a transport block should be retransmitted or not. In any case, the mPDCCH, mPHICH and mPDSCH are transmitted using the same transmission mode as the PBCH.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to use a wireless network channel as taught in the system of Nguyen in the system of Rakshit in view of Gordon in view of Jeong as Rakshit teaches using a wireless network, it would be obvious to use the underlying channels present in the wireless network.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit et al. (U.S. 2020/0130706), hereinafter Rakshit, in view of Gordon et al (U.S. 2018/0032997), hereinafter Gordon, in view of Nguyen et al. (U.S. 2014/0341141), hereinafter Nguyen, in view of Sun et al. (U.S. 2018/01599926), hereinafter Sun.
With respect to claim 20, Rakshit in view of Gordon in view of Jeong in view of Nguyen teaches the food recommendation device of claim 19, wherein a 5G wireless communication system includes a narrowband-Intemnet of Things (NB-IoT) system that provides a system bandwidth related to some resource blocks of the 5G wireless communication system and provides the mMTC service, wherein the processor is configured to, through the transceiver: perform an initial connection procedure to the 5G wireless communication system via an anchor type carrier related to the NB-IoT system; and transmit the user status information to the kitchen appliance via a non-anchor type carrier related to the NB-IoT system.
Nguyen teaches wherein a wireless communication system includes a narrowband-Intemnet of Things (NB-IoT) system that provides a system bandwidth related to some resource blocks of the wireless communication system and provides the mMTC service, wherein the processor is configured to, through the transceiver: perform an initial connection procedure to the wireless communication system via an anchor type carrier related to the NB-IoT system; and transmit the user status information to the kitchen appliance via a non-anchor type carrier related to the NB-IoT system (¶ [0097], “In one arrangement, the MTC device 100 and/or the LTE UE 200 cannot detect the low bandwidth secondary carrier because PSS is disabled” and ¶ 0101, “the MTC device 100 may be requested to switch to the secondary carrier and camp on that SCell.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to use a wireless network channel as taught in the system of Nguyen in the system of Rakshit in view of Gordon in view of Jeong as Rakshit teaches using a wireless network, it would be obvious to use the underlying channels present in the wireless network.
Sun teaches a 5G narrowband IoT network (¶ [0036], “UEs 115a-115d are examples of mobile smart phone-type devices accessing 5G network 100 A UE may also be a machine specifically configured for connected communication, including machine type communication (MTC), enhanced MTC (eMTC), narrowband IoT (NB-IoT) and the like.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to use a 5G wireless network in the system of Rakshit as taught by Nguyen as wireless networks evolve and change over time and it would be obvious to support the latest standards to increase industrial applicability. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/             Primary Examiner, Art Unit 2442